December 1, 1936. The opinion of the Court was delivered by
This appeal is from an order overruling a demurrer to the complaint. The action was commenced in June, 1933. In so far as the appellant, American Surety Company of New York, is concerned, the suit is upon a fiduciary bond issued by it in November, 1912, and in which Milledge T. Pitts, formerly president of Planters National Bank of Saluda, and who died in December, 1930, was the principal. The bond, which is set out as an exhibit to the complaint, contained the usual coverage found in bonds of this kind, and was continuous in its operation, being renewed, from year to year merely by the payment of yearly premiums. *Page 206 
We have given careful consideration to the questions raised by the exceptions; and, while we are not in agreement with all that is said in the Circuit Order, we think, under the facts alleged in the complaint and admitted by the demurrer to be true, Judge Sease reached the correct conclusion. We therefore approve the result of his decree. See Peurifoy, Receiver, v. Loyal et al., 154 S.C. 267,151 S.E., 579; Garner v. Volunteer State Life InsuranceCompany, 171 S.C. 1, 171 S.E., 370; Lee v.Metropolitan Life Insurance Company, 180 S.C. 475,186 S.E., 376.
The judgment of the Circuit Court is affirmed.
MESSRS. JUSTICES BONHAM, BAKER and FISHBURNE and MR. ACTING ASSOCIATE JUSTICE A.L. GASTON concur.